DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicants’ arguments, filed 05 August 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
In Applicant’s arguments, see pages 2-3 of the Applicant Arguments, filed 08/05/2021, with respect to the rejections over Ramji have been fully considered and are persuasive for the following reason: the Examiner agrees with the applicant regarding the uncertainty of the formation of the claimed complex in the composition disclosed by Ramji, which must comprise peroxide. While the instant 

Claim Status
Claims 2-11, 13-22, and 30-31 are cancelled.
Claims 1, 12, and 23-29 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Statutory Double Patenting Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same 
Claims 1 and 12 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11 and 20, respectively, of copending Application No. 16/955,160 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Obviousness-type Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-29 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6, 10, 12-15, and 17-18 of copending Application No. 16/955,160 (reference application).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 24 is drawn to a complex comprising a cationic antibacterial agent and a metal salt, wherein the metal salt is a stannous salt and the cationic antibacterial agent is cetylpyridinium chloride (CPC), and wherein the complex has a structural formula of [C21H38N][SnCl3].

The instant and conflicting claims differ because conflicting claim 1 recites a complex comprising a cationic antibacterial agent and a metal salt. This limitation is not recited by the instant claims. Nevertheless, the subject matter of conflicting claim 1 appears to be within the scope of that of instant claim 1, resulting in a prima facie case of anticipatory-type non-statutory double patenting.

Response to Arguments: Double Patenting
Applicant’s request at pages 4-5 of the Remarks to hold the double patenting rejections in abeyance until allowable subject matter is indicated is acknowledged. Applicant is advised that a request to hold a rejection in abeyance is not a proper response to a rejection. A statutory double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope. A complete response to a statutory double patenting rejection is either a reply by applicant showing that the claims subject to the rejection are not the same as the reference claims or by amending or canceling the conflicting claims. Such a response is required even when the statutory double patenting rejection is provisional. As discussed in MPEP 804(B)(2):

If a "provisional" statutory double patenting rejection is the only rejection remaining in an application, and that application has an effective U.S. filing date (including any benefit claimed under 35 U.S.C. 120, 121, 365(c), or 386(c) ) that is later than, or the same as, the effective U.S. filing date of at least one of the reference application(s), the rejection should be maintained 

In this instance, the instant application and the reference claims have the same effective filing date.
A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers).  Such a response is required even when the nonstatutory double patenting rejection is provisional.  See MPEP 804. 
Because Applicant’s Remarks are nonresponsive to the rejections of record, the rejections are properly maintained and made again.	
Allowable subject matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612